Exhibit 10.8

 



Amendment No. 3 to the Real Estate Sales Contract

(English Translation)



 



  Seller: TSAI MING-YIN (hereinafter referred to as Party A)   Trustee: Sunty
Development Co., Ltd. (hereinafter referred to as Party B) Contracting Party:  
    Aerkomm Inc. (hereinafter referred to as Party C)   Buyer: Aerkomm Taiwan
Inc. (hereinafter referred to as Party D)









 

Party A, Party B, Party C and Party D have entered into a real estate sales
contract (“Sales Contract”) on July 10, 2018 (hereinafter referred to as “Sales
Contract”) in respect of the land which is located at No. 89-49 Dashuiku
Section, Xinyi District, Keelung City. The Sales Contract was subsequently
amended on July 30, 2018 and September 4, 2018. The parties now hereby further
amend the Sales Contract as follows:

 

I.All parties agreed to further amend the payment deadline under III.(2) of the
Sales Contract, as amended, from November 4, 2018 to January 4, 2019. It is also
agreed that the deadline for Party A to exercise its special contract
termination right under IX.(1) of the Sales Contract, as amended, is further
amended from December 4, 2018 to February 4, 2019. Furthermore, Party D’s
termination right due to the situation of its public offering under IX.(2) of
the Sales Contract, as amended, is further amended from November 4, 2018 to
January 4, 2019.

 

II.Except as otherwise specifically amended by this amendment, all other terms
and conditions of the Sale Contract remain unchanged and in full force and
effect.

 

III.This Agreement is executed in four copies, one of which shall be held by
each party respectively, and this Agreement shall become effective from the date
of the execution by the last party hereto.

 



Contracting parties:           Party A: Seller: TSAI MING-YIN /s/Tsai Ming-Yin
(Personal Seal) (Signature or Seal)       Party B: Trustee: Sunty Development
Co., Ltd. /s/ Sunty Development Co., Ltd. (Corporate Seal)     Legal
Representative: TIAN, CHI-HSIANG /s/ Tian, Chi-Hsiang (personal Seal)    
Uniform Number: 70777671         Party C: Aerkomm Inc.     Legal Representative:
JEFFREY WUN /s/ Jeffrey Wun         Party D: Buyer: Aerkomm Taiwan Inc.    
Legal Representative: HSU, CHIH-MING /s/ Hsu, Chih-ming        

  

The 2nd day of November, 2018

